Citation Nr: 1714607	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation award.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to August 1981.  The appellant is the Veteran's common law spouse.

This matter comes before the Board of Veterans Appeals (Board) from a March 2010 decision.

In March 2015, this claim was remanded for further development, to include affording the appellant another opportunity to submit information necessary for the adjudication of her claim.  The requested action having been completed, the claim is now again before the Board.


FINDINGS OF FACT

1.  For the time period from May 9, 2008 to March 29, 2010, the Veteran was incarcerated.

2.  In June 2009, the appellant claimed entitlement to an apportioned share of the Veteran's benefits during his incarceration.

3.  The appellant has not provided clear and accurate information regarding her monthly income and expenses.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation to the appellant from May 9, 2008 to March 29, 2010, have not been met.  38 U.S.C.A. §§ 5307, 5107 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, as the VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. § 19.100, 19.101, 19.102 (2016).  See also 38 C.F.R. §§ 20.500-20.504 (2016).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2016).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  

The Board observes from correspondence received from both the appellant and the Veteran that both were aware of the RO's actions taken on the claim and of their rights and time limit for filing an appeal.

II.  Apportionment

In October 2008, VA received notice that the Veteran had been incarcerated in May 2008.  In June 2009, the appellant submitted a request for an apportionment of the Veteran's VA compensation, stating that she experienced increased expenses due to her husband's incarceration.  

In an August 2009 letter, the RO advised the Veteran that his VA compensation would be reduced effective in July 2008, because he had been incarcerated in a penal institution in excess of 60 days for conviction of a felony.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016) (providing that a veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration).

In January 2010, VA sent the appellant a letter notifying her that she needed to fill out and return VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and that this information needed to be received by March 5, 2010.

In February 2010, a Report of Contact shows that an employee of the RO called and asked the appellant whether she intended to file the VA Form 21-0788.  The appellant stated she had not done so yet.  The employee informed her that the notification letter mistakenly gave her until March 5, 2010 to respond.  It should have stated February 5, 2010.  The appellant stated she would get the form to the RO soon.

In March 2010, letters were sent to both the appellant and the Veteran notifying them that the appellant's claim for apportionment had been denied because she had not provided any information or evidence in response to the January 2010 letter.

In an April 2010 notice of disagreement, the Veteran stated he would provide the necessary information on behalf of the appellant for the apportionment and requested a hearing.  He also he filed documentation showing he had been released from prison on March 29, 2010.  In a May 2010 statement, he reported the appellant was responsible during his incarceration for paying a car loan, second mortgage, and credit cards.  However, he provided no amounts or receipts for these expenses.  In September 2011, the Veteran withdrew his request for a hearing.

In a September 2011 substantive appeal, the appellant averred that she had sent in her monthly income and expenses, and argued she had received no phone call.  In September 2014, the Veteran submitted the appellant's VA Form 21-0788 and a statement.  The VA Form 21-0788 shows in Box 1A monthly gross wages from all employment of $2,500.00 and in Box 2A cash/non-interest bearing bank accounts of $2,000.00.  Blocks 1B through 1F are marked "N/A" and blocks 2B through 2F are marked "none."  The statement indicates that her expenses included replacement of the car, house repairs, mortgage, utilities, and other bills.  In addition, she noted she had to send the Veteran money and personal things while he was incarcerated.  However, she submitted no amounts, receipts or other specific information concerning these expenses.

In a March 2015, the Board remanded this claim to afford the appellant the opportunity to submit the required updated monthly income and expenses from July 9, 2008 to March 29, 2010.  In April 2016, the RO sent the appellant a letter explaining the information required, and enclosed VA Form 21-0788.  She was given 30 days to provide the required financial data.  The letter was sent to the appellant's last known address.

After carefully reviewing the record, the Board finds that the criteria for an apportionment of the Veteran's VA compensation to the appellant during the Veteran's incarceration from July 9, 2008 to March 29, 2010 are not met.

VA regulations provide that all or any part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

In this case, the appellant was provided the opportunity to submit the required information in January 2010 and February 2010.  And, in February 2010 she said she would do so.  In April 2010, the Veteran said he would do so.  In September 2014, the appellant provided partial information, namely, her income and net worth.  She indicated she experienced extraordinary expenses during the Veteran's incarceration, but she provided no amounts or receipts.  Pursuant to the Board's March 2015 remand, the appellant was given another chance to provide the required information in April 2016.  Neither she nor the Veteran responded.

There is no evidence that the appellant either did not receive the notification to provide the requested information, or that she was unable to respond.  Rather, as noted above, in a February 2010 phone conversation, she articulated an understanding that the information was needed and replied that she would provide it.  In September 2014, she provided partial information.  Finally, the record shows that she signed a statement of marital relationship in January 2017, and provided a lay witness statement concerning the Veteran's claim for increased evaluation in October 2014.  She thus demonstrated she was capable of reaching out to and responding to the RO.

The amount of apportionment to be paid depends on individual need.  Consideration is to be given such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

In the present case, the Board finds that the appellant has not established individual need, as she has not provided her monthly expense information.  VA has made several attempts to obtain this information.  The appellant made only a partial response, leaving out information concerning the amount of her expenses.  Unfortunately, when given another opportunity to provide the required information, she did not respond at all.  Absent this information, the evidence cannot demonstrate individual need at any point from July 9, 2008 to March 29, 2010.  

The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, apportionment of the Veteran's compensation award from July 9, 2008 to March 29, 2010 is not warranted.


ORDER

Entitlement to an apportionment of the Veteran's compensation award from July 9, 2008 to March 29, 2010 is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


